OPINION OF THE COURT.
The plaintiff proved that Garret Smith leased the premises in controversy, from the ancestor of the lessors of the plaintiff; and that, while in possession, he sold them to Walker, the defendant. The lease to Smith having expired, the defendant claimed under his purchase.
THE COURT
instructed the jury, that as the entry was under Smith, the tenant of the lessors, the defendant, Walker, could not dispute the plaintiff’s title, and that, consequently, they must find for the plaintiff. The verdict was accordingly so rendered.